

116 HR 8783 IH: To amend title 40, United States Code, to add certain California counties to the region of the Southwest Border Regional Commission, and for other purposes.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8783IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Cox of California introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 40, United States Code, to add certain California counties to the region of the Southwest Border Regional Commission, and for other purposes.1.Southwest Border Regional Commission(a)Addition of certain California countiesSection 15732(2) of title 40, United States Code, is amended—(1)by inserting Fresno, before Imperial,;(2)by inserting Kern, Kings, before Los Angeles,; and(3)by inserting Tulare, before and Ventura.(b)Technical correctionSection 15732(4) of title 40, United States Code, is amended by striking Tom Green and inserting Tom Green,.